Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 1 of 21         PageID 819



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


 AMBER CHAPMAN,                            )
                                           )
      Plaintiff,                           )
                                           )
 v.                                        )         No.    2:18-cv-02842
                                           )
 OLYMBEC USA, LLC,                         )
                                           )
      Defendant.                           )


                                        ORDER


        Plaintiff Amber Chapman brings this action for disability

 discrimination      and     retaliation   against    Defendant    Olymbec     USA,

 LLC (“Olymbec”).           (ECF No. 8.)       Before the Court is Olymbec’s

 Motion for Partial Summary Judgment, filed on December 20, 2019. 1

 (ECF No. 31.)       Chapman responded on January 24, 2020.             (ECF No.

 36.)    Olymbec replied on February 7, 2020.              (ECF No. 40.)

        For the following reasons, Olymbec’s Motion is DENIED in

 part and GRANTED in part.

 I.     Background

        Olymbec    is   a    property   management    company    that   owns    and

 manages    a      portfolio     of     industrial,    office,     retail,      and

 residential properties.           (ECF No. 29 ¶ 6.)            In August 2016,

 1
   Olymbec styles its motion as a “Motion for Summary Judgment,” (ECF
 No. 32), but in application it is a motion for partial summary
 judgment.
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 2 of 21      PageID 820



 Olymbec hired Chapman to work as a dispatch coordinator.                     (ECF

 No.   41   ¶     1.)      In   July    2017,     Chapman    was   promoted    to

 administrative     assistant.         (Id.   ¶   3.)   On   the   afternoon    of

 January    29,    2018,   Chapman     had    a   disciplinary     meeting    with

 Olymbec’s general manager, Jordana Berger, and Chapman’s direct

 supervisor, Jenny Cupp.         (Id. ¶ 4.)        Later that night, Chapman

 sent Berger an email titled “A Piece to the Puzzle”, which said:

       After much thought and consideration, I feel that for you
       to completely understand a few pieces to the puzzle, I have
       to disclose a very personal matter to you. I live with and
       battle severe depression.     I have what my doctor has
       diagnosed as biopolar.   I am on medication, and have been
       for many years.   Which is why I go to the doctor every 3
       months, sometimes a month after an appointment if medicine
       is modified.

       Recently, my medicine was changed entirely due to the
       skyrocketing insurance prices.   Changing medication after
       years of being on the same medication can cause mood
       changes and behaviors. The medicine I was recently put on
       is not working like it should.   In fact, this past Friday
       my doctor increased my dosage for my depression and gave me
       anxiety medication.

       I am disclosing this information to you to help you
       understand that while I may seem “upset” or “unhappy” at
       times, in reality, I am just trying to make the best out of
       the mental illness that plagues me.

       Mental illness is not an easy subject to discuss. Nor is it
       really anyone’s business.       But I have accepted my
       disability and I have worked extremely hard to not let it
       affect my work or life. But sometimes it’s impossible for
       it to not affect things.

       I do not want your sympathy, nor do I want to discuss this
       further than this email.    I just felt that you needed to
       know so that you can have some understanding to the times
       that I am “unhappy” or “upset.”



                                         2
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 3 of 21              PageID 821



 (ECF No. 38-2) (transcribed without alteration).                     On January 30,

 2018, Chapman met again with Berger.               (ECF No. 41 ¶ 10.)             Later

 that   morning,     Berger    issued      a    formal    written      reprimand        to

 Chapman for alleged acts of insubordination that had occurred on

 January 15, 2018, January 22, 2018, and January 29, 2018.                          (Id.

 ¶¶ 12, 13; see also No. 38-3.)

        On February 1, 2018, Chapman requested, and was approved by

 Berger, to leave work early.                  (ECF No. 41 ¶¶ 16, 18.)                 The

 parties dispute the justification for Chapman’s request to leave

 early.     Chapman contends that she asked to leave to pick up her

 kids and run some “personal errands.”                    (Id. ¶ 16.)           Olymbec

 contends    that    Chapman    asked     to    leave    because       “there     was    a

 medical    emergency     concerning      [Chapman’s]     father-in-law          and    no

 one was available to pick her children up from the school bus at

 2:45 p.m.”    (Id.)

        Chapman left work around 2:15 p.m. and went to Memphis’s

 Equal Employment Opportunity Commission office, located at 1407

 Union Avenue, to file a complaint about discriminatory treatment

 against Olymbec.         (Id. ¶¶ 20, 21, 25; No. 39-2 at 198:19-20.)

 Olymbec    owns    and   manages   the    building      at    1407    Union    Avenue.

 (ECF No. 41 ¶ 22.)            While there, Chapman ran into co-worker

 Shirley Mason.       (Id. ¶ 23.)         After talking with Chapman, Mason

 sent an email to Berger at 4:14 p.m., in which Mason said her

 conversation      with   Chapman   “left       [Mason]       with    the   impression


                                           3
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 4 of 21                PageID 822



 [Chapman] was visiting the EEOC which is on the 9th floor.”

 (Id. ¶¶ 26-27; see also No. 38-4.)

        The next day, February 2, 2018, Olymbec, through Berger,

 terminated      Chapman.        (ECF     No.    41    ¶¶ 29,    30.)       The   parties

 dispute the reason for Chapman’s termination.                        Chapman contends

 that Berger’s exact words were: “You breached my trust for going

 to    the    EEOC   at   1407    Union    and    for       filing    a   discrimination

 charge.”       (Id. ¶ 32.)        Olymbec contends that Berger terminated

 Chapman for being dishonest and breaching Berger’s trust.                            (Id.

 ¶ 28.)

        On December 7, 2018, Chapman brought claims against Olymbec

 for    disability        discrimination          and       retaliation       under    the

 Americans With Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et

 seq., and the Tennessee Disability Act (“TDA”), Tenn. Code Ann.

 §§ 8–50–103 to         104.     (ECF     No. 1.)           Chapman   filed   her     First

 Amended Complaint (“FAC”) on February 20, 2019.                           (ECF No. 8.)

 Olymbec filed its Answer to Chapman’s FAC on November 12, 2019.

 (ECF No. 29.)          On December 20, 2019, Olymbec moved for partial

 summary judgment.         (ECF No. 31.)

 II.    Jurisdiction & Choice of Law

        The     Court     has federal      question jurisdiction.                 Under 28

 U.S.C. § 1331, district courts have original jurisdiction “of

 all    civil    actions       arising    under       the    Constitution,     laws,    or

 treaties of the United States.”                      Chapman asserts a right to


                                            4
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 5 of 21        PageID 823



 relief    against     Olymbec        for   disability      discrimination       and

 retaliation in violation of the ADA.              (ECF No. 8 at 21.)          Those

 claims arise under the laws of the United States.

       The Court has supplemental jurisdiction over Chapman’s TDA

 claims.    See 28 U.S.C. § 1367(a).             Those claims derive from a

 “common nucleus of operative fact” with Chapman’s federal claims

 against Olymbec.      See United Mine Workers of Am. v. Gibbs, 383

 U.S. 715, 725 (1966); Soehnlen v. Fleet Owners Ins. Fund, 844

 F.3d 576, 588 (6th Cir. 2016); see also 28 U.S.C. § 1367(a).

       State substantive law applies to state-law claims brought

 in federal court.       See Erie R.R. Co. v. Tompkins, 304 U.S. 64

 (1938).     Where, as here, there is no dispute that a certain

 state’s substantive law applies, the court will not conduct a

 choice-of-law analysis sua sponte.               See GBJ Corp. v. E. Ohio

 Paving Co., 139 F.3d 1080, 1085 (6th Cir. 1998).                      The parties

 assume in their respective motions and memoranda that Tennessee

 substantive law applies to Chapman’s TDA claims and ground their

 arguments accordingly.        (ECF No. 32 at 4; No. 36 at 6-7.)                 The

 Court will apply Tennessee substantive law to Chapman’s state-

 law claims.

 III. Standard of Review

       Under Federal    Rule     of    Civil    Procedure    56,   a   court    must

 grant a party’s motion for summary judgment “if the movant shows

 that there is no genuine dispute as to any material fact and the


                                            5
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 6 of 21                        PageID 824



 movant is entitled to judgment as a matter of law.”                                      Fed. R.

 Civ. P. 56(a).                The moving party must show that the nonmoving

 party, having had sufficient opportunity for discovery, lacks

 evidence to support an essential element of her case.                                   See Fed.

 R. Civ. P. 56(c)(1); Peeples v. City of Detroit, 891 F.3d 622,

 630 (6th Cir. 2018).

        When     confronted            with    a   properly          supported        motion     for

 summary judgment, the nonmoving party must set forth specific

 facts     showing             that     there      is      a      genuine         dispute        for

 trial.     See Fed. R. Civ. P. 56(c).                    “A ‘genuine’ dispute exists

 when the plaintiff presents ‘significant probative evidence’ ‘on

 which a reasonable jury could return a verdict for her.’”                                      EEOC

 v. Ford Motor Co., 782 F.3d 753, 760 (6th Cir. 2015) (en banc)

 (quoting Chappell v. City of Cleveland, 585 F.3d 901, 913 (6th

 Cir. 2009)).         The nonmoving party must do more than simply “show

 that    there       is    some        metaphysical       doubt       as    to    the    material

 facts.”       Lossia v. Flagstar Bancorp, Inc., 895 F.3d 423, 428

 (6th Cir. 2018) (quoting Matsushita Elec. Indus. Co. v. Zenith

 Radio Corp., 475 U.S. 574, 586 (1986)).

        Although summary judgment must be used carefully, it “is an

 integral      part       of     the    Federal        Rules    as    a    whole,       which    are

 designed       to        secure        the     just,      speedy,          and       inexpensive

 determination            of    every     action[,]        rather         than    a    disfavored

 procedural      shortcut.”             FDIC    v. Jeff        Miller      Stables,      573    F.3d


                                                   6
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 7 of 21                          PageID 825



 289,     294     (6th       Cir.       2009) (quotation           marks       and   citations

 omitted).

 IV.    Analysis
        Olymbec       asks       the    Court   to    decide       as     a    matter       of   law

 that: (1) Chapman does not have viable causes of action for her

 TDA discrimination and retaliation claims; (2) Chapman is not

 entitled to compensatory damages, punitive damages, or a jury

 trial     for    her        ADA       retaliation     claim;        and       (3)   Chapman’s

 compensatory         and    punitive      damages     for     her       ADA    discrimination

 claim are statutorily capped at $50,000.                      (ECF No. 32 at 1-2.)

     A. TDA Causes of Action

        The     TDA    prohibits         private     employers       from       discriminating

 against      employees,         including      firing,       “based       solely    upon        any

 physical, mental or visual disability of the applicant . . . .”

 Tenn. Code Ann. § 8–50–103(b).                      Tennessee law also prohibits

 “[r]etaliat[ing]           or     discriminat[ing]       .    .     .    against       a    person

 because        such        person       has    opposed        a         practice       declared

 discriminatory . . . or because such person has made a charge,

 filed a complaint, testified, assisted or participated in any

 manner    in     any       investigation,         proceeding        or       hearing . . . .”

 Tenn. Code Ann. § 4-21-301(a)(1). 2


 2
   Tennessee Code Annotated § 4-21-301(a)(1) is part of the Tennessee
 Human Rights Act (“THRA”).  The TDA incorporates the definitions and
 remedies provided by the THRA. See Barnes v. Goodyear Tire & Rubber
 Co., 48 S.W.3d 698, 705 (Tenn. 2000) (citing Forbes v. Wilson Cty.
 Emergency, 966 S.W.2d 417, 420 (Tenn. 1998)), abrogated on other


                                                7
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 8 of 21                 PageID 826



       Olymbec        argues       that    “Chapman’s          TDA     claims     must     be

 dismissed . . .” because “[t]he TDA does not require employers

 to    provide        otherwise          qualified         employees      a     reasonable

 accommodation.”            (ECF    No.   32    at       4.)   Olymbec’s       argument    is

 premised       on    its    contention         that       Chapman’s    TDA     disability

 discrimination        and     retaliation          claims     necessarily      depend    on

 proving a “reasonable accommodation” element.                          (See id.)        They

 do not.

       The TDA does not require employers to provide otherwise

 qualified      employees      a    reasonable           accommodation.         Bennett   v.

 Nissan N. Am., Inc., 315 S.W.3d 832, 841–42 (Tenn. Ct. App.

 2009) (“In fact, the TDA elements are very similar to those of

 the     ADA,   but    do     not    include         a    ‘reasonable     accommodation’

 component.”) (citing Roberson v. Cendant Travel Servs., Inc.,

 252 F. Supp. 2d 573, 583 (M.D. Tenn. 2002)); see also Cardenas-

 Meade v. Pfizer, Inc., 510 F. App’x 367, 369 n.3 (6th Cir.

 2013).     Chapman does not allege failure to accommodate.                               Her

 disability discrimination claim requires her to prove: “(1) that

 [she]    was    qualified         for    the   position;        (2)    that    [she]     was

 disabled;      and   (3)    that     [she]     suffered       an    adverse    employment

 action because of that disability.”                      Bennett, 315 S.W.3d at 841


 grounds by Gossett v. Tractor Supply Co.,                  320 S.W.3d 777 (Tenn. 2010).
 The statutory basis for TDA retaliation                   causes of action is through
 the THRA. See Baker v. Windsor Republic                   Doors, 414 F. App’x 764, 779
 (6th Cir. 2011) (citing Tenn. Code Ann. §                 8–50–103(b)(2)).


                                                8
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 9 of 21             PageID 827



 (citing Barnes v. Goodyear Tire & Rubber Co., 48 S.W.3d 698, 705

 (Tenn. 2000), abrogated on other grounds by Gossett v. Tractor

 Supply Co., 320 S.W.3d 777 (Tenn. 2010)).                 Chapman’s retaliation

 claim   requires        her   to   prove:   “(1)   that   [she]   engaged       in   an

 activity protected by [Tennessee law]; (2) that the exercise of

 [her] . . . rights was known by [Olymbec]; (3) that, thereafter,

 [Olymbec] took an employment action adverse to [her]; and (4)

 that    there     was    a    causal    connection    between     the    protected

 activity and the adverse employment action.”                      Cardenas-Meade,

 510 F. App’x at 372.           Because Chapman brings claims that do not

 require a “reasonable accommodation” element, (see ECF No. 36 at

 7), Olymbec’s argument that her TDA claims must be dismissed

 because “the TDA does not require employers to provide otherwise

 qualified employees a reasonable accommodation” is not germane. 3

        In   its   reply,      Olymbec   argues     that   Chapman’s     TDA    claims

 should be dismissed because Chapman has relied on allegations

 and has not cited any facts in the record.                  (ECF No. 40 at 2.)

 That argument is unpersuasive because Olymbec has not carried

 its initial burden of proving that it is “entitled to judgment

 as a matter of law” by showing that “there is no genuine dispute

 3
    Because requesting a reasonable accommodation is a protected
 activity, it is possible for a federal disability retaliation claim to
 have a “reasonable accommodation” element (e.g., when an employee is
 terminated because she requested a reasonable accommodation).      See
 Burress v. City of Franklin, 809 F. Supp. 2d 795, 815 (M.D. Tenn.
 2011) (citing Baker, 414 F. App’x at 776–77 & n.8). That is not the
 case here.


                                             9
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 10 of 21               PageID 828



 as to any material fact.”                Fed. R. Civ. P. 56(a); Fantroy v.

 Vann, 2015 WL 5244342, at *4 (E.D. Mich. Sept. 8, 2015) (“As the

 moving parties, the Defendants have the initial burden to show

 that there is an absence of evidence to support [Plaintiff’s]

 case.”) (citing Selhv v. Caruso, 734 F.3d 554 (6th Cir. 2013)).

 Olymbec    argues    only    that       “[it]    was    not   required     to    provide

 Chapman     with    a      reasonable         accommodation        under      Tennessee

 law . . . .”        (ECF    No.    32    at     4;   see   also   No.    40     at   1-2.)

 Whether Olymbec failed to accommodate Chapman’s disability is

 not an element of her disability discrimination or retaliation

 claims.       Olymbec has not shown that there is no significant

 probative     evidence     to     support      the   elements     of    Chapman’s      TDA

 claims.       Olymbec’s      Motion      for     Partial      Summary    Judgment      on

 Chapman’s TDA claims is DENIED.

    B. Right to a Jury Trial, Compensatory Damages, and Punitive
       Damages for Chapman’s ADA Retaliation Claim
       Olymbec contends that, as a matter of law, Chapman is not

 entitled to compensatory damages, punitive damages, or a jury

 trial for her ADA retaliation claim.                   (ECF No. 32 at 5-8; No. 40

 at 2-3.)      Chapman responds that the relevant case law supports

 those remedies.         (ECF No. 36 at 8-9.)               She argues that, as a

 practical matter, she is entitled to a jury trial on her TDA

 claims and her ADA discrimination claim and that the remedies

 for   those    claims      include      compensatory       and    punitive      damages.




                                             10
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 11 of 21          PageID 829



 (Id. at 9.)        She argues that bifurcating her ADA retaliation

 claim   from   her     other    claims    would     be   an   inefficient       use   of

 judicial resources.       (Id.)

       Several statutes are at issue.                See U.S. Dep’t of Treasury

 v. Fabe, 508 U.S. 491, 500 (1993) (“‘The starting point in a case

 involving construction of [an Act], like the starting point in

 any case involving the meaning of a statute, is the language of

 the statute itself.’”) (quoting Grp. Life & Health Ins. Co. v.

 Royal Drug Co., 440 U.S. 205, 210 (1979)).                    The anti-retaliation

 provision of the ADA provides:

       (a) Retaliation.   No person shall discriminate against any
       individual because such individual has opposed any act or
       practice made unlawful by this chapter or because such
       individual   made   a   charge,  testified,   assisted,  or
       participated in any manner in an investigation, proceeding,
       or hearing under this chapter.
         . . . .
       (c) Remedies and procedures.   The remedies and procedures
       available under sections 12117, 12133, and 12188 of this
       title   shall   be  available to   aggrieved   persons  for
       violations of subsections (a) and (b), with respect to
       subchapter    I,   subchapter II    and   subchapter   III,
       respectively.
 42 U.S.C. § 12203(a) & (c).                Section 12117(a), referenced in

 § 12203(c),       cross-references         and      provides      that    available

 remedies include those in Title VII of the Civil Rights Act of

 1964, 42 U.S.C. §§ 2000e–4, et seq. (“Title VII”).                          Section

 2000e–5(g)(1)     of    Title    VII     provides    that     a   court   may    order

 certain “equitable relief as the court deems appropriate,” but



                                           11
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 12 of 21               PageID 830



 it does not allow a court to order compensatory or punitive

 damages.       42 U.S.C. § 2000e–5.                In 1991, however, Title VII was

 amended to expand the remedies available under § 2000e–5(g)(1)

 to allow compensatory and punitive damages for claims brought

 under     specific,          referenced        provisions.          See    42      U.S.C.

 § 1981a(a)(2).           Two     of    the    relevant,      referenced        provisions

 are: (1) “section 102 of the [ADA] (42 U.S.C. § 12112)” (i.e.,

 ADA     intentional          discrimination          claims);     and    (2)     “section

 102(b)(5)       of     the    [ADA]”       (i.e.,      ADA   failure-to-accommodate

 claims).       Id. 4    The ADA’s anti-retaliation provision, 42 U.S.C.

 § 12203,       is      not      explicitly           referenced     in     42      U.S.C.

 § 1981a(a)(2).

        The majority interpretation is that Congress’s decision not

 to     refer    specifically          to     the     ADA’s   retaliation        provision


 4   The full text of 42 U.S.C. § 1981a(a)(2) provides:
        In an action brought by a complaining party under the powers,
        remedies, and procedures set forth in section 706 or 717 of the
        Civil Rights Act of 1964 (as provided in section 107(a) of the
        Americans with Disabilities Act of 1990 (42 U.S.C. 12117(a)), and
        section 794a(a)(1) of Title 29, respectively) against a
        respondent who engaged in unlawful intentional discrimination
        (not an employment practice that is unlawful because of its
        disparate impact) under section 791 of Title 29 and the
        regulations implementing section 791 of Title 29, or who violated
        the requirements of section 791 of Title 29 or the regulations
        implementing section 791 of Title 29 concerning the provision of
        a reasonable accommodation, or section 102 of the Americans with
        Disabilities Act of 1990 (42 U.S.C. 12112), or committed a
        violation of section 102(b)(5) of the Act, against an individual,
        the complaining party may recover compensatory and punitive
        damages as allowed in subsection (b), in addition to any relief
        authorized by section 706(g) of the Civil Rights Act of 1964,
        from the respondent.


                                               12
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 13 of 21                PageID 831



 (§ 12203) in § 1981a(a)(2) -- as it did other statutory claims

 (including other ADA claims) -- demonstrates the absence of an

 intent    to     extend     compensatory          and    punitive       damages   to   ADA

 retaliation claims.             See Alvarado v. Cajun Operating Co., 588

 F.3d 1261, 1268-70 (9th Cir. 2009); Kramer v. Banc of Am. Sec.,

 LLC,   355     F.3d    961,    965    (7th   Cir.       2004)    (“Because    claims    of

 retaliation under the ADA (§ 12203) are not listed, compensatory

 and    punitive       damages        are   not     available      for     such    claims.

 Instead,       the    remedies       available      for    ADA    retaliation      claims

 against an employer are limited to the remedies set forth in

 § 2000e–5(g)(1).”), cert. denied, 542 U.S. 932 (2004); Bowles v.

 Carolina Cargo, Inc., 100 F. App’x 889, 890 (4th Cir. 2004)

 (adopting the holding of Kramer without analysis) (unpublished

 per curiam); Rhoads v. FDIC, 94 F. App’x 187, 188 (4th Cir.

 2004) (same) (unpublished per curiam).

        The minority view reads § 1981a(a)(2) “in light of [the]

 context,     structure,        and    related     statutory       provisions”     of   the

 ADA, and concludes that, because “the retaliation provision of

 the ADA contains no remedy of its own” and relies on the other

 remedies       of     the     ADA,    including         the     ADA’s    discrimination

 remedies, “it was unnecessary for Congress to separately mention

 retaliation in § 1981[a(a)(2)]” and that it “is fair to assume

 that the expansive effect of § 1981[a(a)(2)] applies equally to

 claims under [the ADA’s discrimination provision] as it does to


                                              13
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 14 of 21             PageID 832



 retaliation    claims     by    virtue   of    the   fact    that      the    remedies

 available     for     retaliation        claims      incorporate,            and     are

 coextensive     with,     the    remedies      available       under     [the      ADA’s

 discrimination      provision].”         See   Edwards      v.   Brookhaven         Sci.

 Assocs.,    LLC,    390    F.    Supp.    2d    225,     236     (E.D.N.Y.         2005)

 (citations omitted); Baker v. Windsor Republic Doors, 635 F.

 Supp. 2d 765, 767-71 & n.3 (W.D. Tenn. 2009) (holding similarly

 and collecting cases), aff’d on other grounds, 414 F. App’x 764

 (6th Cir. 2011). 5

        Olymbec argues that the majority view controls.                       (ECF No.

 32 at 5-8; No. 40 at 2-3.)               Chapman argues that the minority

 view controls.       (ECF No. 36 at 8-9.)              Chapman relies on the

 affirmance of Baker to support her argument.                     (Id.)       The court

 in Baker expressly held “that § 1981a(a)(2) extends compensatory

 damages to ADA retaliation claims. . . .”                   635 F. Supp. 2d at

 771.    The court reasoned that § 1981a(a)(2) was ambiguous under

 the doctrine of absurdity, see generally John F. Manning, The

 Absurdity Doctrine, 116 Harv. L. Rev. 2387 (2003), finding that

 it would be absurd for Congress to have intended compensatory
 5
   No circuit courts have expressly interpreted the relevant statutes
 the way the minority of district courts have. The Second, Eighth, and
 Tenth Circuits have affirmed compensatory and punitive damage awards
 for ADA retaliation claims.    Those decisions addressed only whether
 there was sufficient evidence to award damages and did not discuss the
 relevant issue here. See, e.g., Salitros v. Chrysler Corp., 306 F.3d
 562, 575 (8th Cir. 2002) (punitive damages); Foster v. Time Warner
 Entm’t Co., 250 F.3d 1189, 1196–98 (8th Cir. 2001); Muller v.
 Costello, 187 F.3d 298, 314 (2d Cir. 1999); EEOC v. Wal–Mart Stores,
 Inc., 187 F.3d 1241, 1244–45 (10th Cir. 1999).


                                          14
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 15 of 21                        PageID 833



 damages     to    be     available         for    ADA        intentional       discrimination

 claims brought under § 12112, but not for ADA retaliation claims

 brought     under       § 12203,       “considering            that    [both        § 12112      and

 § 12203]    codify       identical         causes       of    action     for    retaliation.”

 635 F. Supp. 2d at 771.

        Baker relied on the Supreme Court’s decision in Gomez-Perez

 v.   Potter,      553    U.S.       474    (2008),       which     held       that    “[the      Age

 Discrimination          in    Employment          Act’s       (“ADEA”)]        federal-sector

 provision’s       prohibition         of     ‘discrimination            based       on    age’    []

 likewise proscrib[ed] retaliation.”                       See Baker, 635 F. Supp. 2d

 at 769-70 (quoting Gomez-Perez, 553 U.S. at 481).                                   Baker relied

 on   Gomez-Perez        for    the     implicit         proposition         that,     “unless      a

 statute     states       otherwise,          prohibitions             against        intentional

 discrimination are meant to include retaliation claims.”                                         See

 id. at 771 (citing Gomez-Perez, 553 U.S. at 481).                               Baker applied

 that     proposition          and    held        that    compensatory           damages       were

 available for ADA retaliation claims.                          635 F. Supp. 2d at 771.

 On     appeal,    this       Circuit       affirmed          the   district          court,      but

 expressly        declined       to    address         whether         the     ADA     proscribes

 compensatory        damages         because       the    jury’s        decision          to   award

 compensatory        damages          could       be     upheld        under     the       relevant

 Tennessee statute.            Baker, 414 F. App’x at 779-80.

        Baker is unpersuasive.                Broad use of the absurdity doctrine

 has been trenchantly criticized.                        See Laura R. Dove, Absurdity


                                                  15
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 16 of 21                   PageID 834



 in Disguise: How Courts Create Statutory Ambiguity to Conceal

 Their Application of the Absurdity Doctrine, 19 Nev. L.J. 741,

 754 (2019).          For the reasons articulated by the Ninth Circuit in

 Alvarado, the Court also finds Baker’s reliance on Gomez-Perez

 misplaced.       See Alvarado, 588 F.3d at 1269.

       The Court agrees with the majority line of cases.                          The text

 of § 1981a(a)(2) is not ambiguous.                        It explicitly states the

 specific      provisions        of    the    ADA    for    which     compensatory        and

 punitive damages are available (i.e., 42 U.S.C. §§ 12112 and

 12112(b)(5)).          42 U.S.C. § 1981a(a)(2).              It does not reference

 42   U.S.C.      §    12203.      Expressio        unius    est    exclusio      alterius.

 “[W]hen legislation expressly provides a particular remedy or

 remedies, courts should not expand the coverage of the statute

 to subsume other remedies.”                 Nat’l R.R. Passenger Corp. v. Nat’l

 Ass’n of R.R. Passengers, 414 U.S. 453, 458 (1974).                               Although

 perhaps     an       “oversight”       by    Congress,       Infantolino        v.     Joint

 Industry Board of Electrical Industry, 582 F. Supp. 2d 351, 362-

 63    (E.D.N.Y.        2008),        and    although       “little       apparent      logic

 underlies      a     rule      precluding     an    award     of     compensatory        and

 punitive damages in ADA retaliation cases where such damages are

 available in Title VII retaliation cases [and ADA discrimination

 cases],    the       Court’s     analysis      is    confined       to    the    statutory

 language,      and     any     alteration      of    the     rule    must       come    from

 Congress.”         EEOC v. Faurecia Exhaust Sys., Inc., 601 F. Supp. 2d


                                              16
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 17 of 21                    PageID 835



 971, 976 (N.D. Ohio 2008) (citing Sink v. Wal-Mart Stores, Inc.,

 147 F. Supp. 2d 1085, 1101 (D. Kan. 2001)).

         The   reasoning      of    the       majority       of     courts        that    have

 addressed this issue is persuasive.                       See, e.g., Alvarado, 588

 F.3d at 1268-70; Kramer, 355 F.3d at 965.                           The Court adopts

 their    reasoning     as    its      own.        Chapman     is    not     entitled       to

 compensatory and punitive damages for her ADA retaliation claim.

 She is not entitled to a jury trial on that claim. Osborn v.

 Griffin, 865 F.3d 417, 460 (6th Cir. 2017) (no right to jury

 trial where the only relief sought is “equitable in nature”).

 Olymbec’s Motion for Partial Summary Judgment on this issue is

 GRANTED.

    C. Statutory Cap for ADA Discrimination Claim
       Chapman       seeks,     inter         alia,    more        than    $300,000         in

 compensatory and punitive damages for her claims.                         (ECF No. 8 at

 5 ¶ 3(g).)      Olymbec asks this Court to determine as a matter of

 law that the amount of compensatory and punitive damages for

 Chapman’s     ADA    discrimination          claim    is    statutorily          capped    at

 $50,000 because Olymbec employed fewer than 100 employees during

 the   relevant      time.      (ECF    No.     32    at    8-9)    (citing       42     U.S.C.

 § 1981a[(b)](3)(A)).           Chapman argues that there is a genuine

 dispute of material fact about the number of Olymbec employees,

 which    precludes     summary        judgment.            (ECF    No.      36     at    10.)

 Alternatively,       Chapman    argues       that    the    “integrated          enterprise



                                              17
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 18 of 21                PageID 836



 doctrine” supports a finding that Olymbec employs between 201

 and 500 employees, raising the statutory cap to $200,000.                             (See

 id.     at    10-11);     42     U.S.C.    1981a(b)(3)(C).             As    a    further

 alternative,       Chapman       asks     the     Court     to    grant       additional

 discovery on this issue under Federal Rule of Civil Procedure

 56(d).       (ECF No. 36 at 11.)

       Forty-two         U.S.C.     §     1981a(b)(3)       caps    the       amount     of

 compensatory and punitive damages a plaintiff can receive for

 discrimination claims brought under the ADA.                      Szeinbach v. Ohio

 State Univ., 820 F.3d 814, 820 (6th Cir. 2016).                              The cap is

 determined by “a sliding scale that varies with” the number of

 employees the employer employed during the period in which the

 discrimination took place.               Hall v. Consol. Freightways Corp. of

 Delaware, 337 F.3d 669, 676 (6th Cir. 2003).                      For employers who

 have “more than 14 and fewer than 101 employees” the cap is

 $50,000.       42 U.S.C. § 1981a(b)(3)(A).                 For employers who have

 “more    than     100    and     fewer    than    201     employees”        the   cap   is

 $100,000.        Id. at § 1981a(b)(3)(B).                 For employers who have

 “more    than     200    and     fewer    than    501     employees”        the   cap   is

 $200,000.        Id. at § 1981a(b)(3)(C).                 The defendant bears the

 initial burden of proving the number of employees.                                Sommers-

 Wilson v. Samsung SDI Am., Inc., 2019 WL 1556343, at *1 (E.D.

 Mich.    Apr.    10,     2019)    (citing       Herring    v.    SCI   Tenn.       Funeral

 Servs., LLC, 2018 WL 2399050, at *6 (E.D. Tenn. May 24, 2018)).


                                            18
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 19 of 21             PageID 837



 If the defendant satisfies its burden, the burden shifts to the

 plaintiff to refute the defendant’s proof or “prove that the

 number of employees should also include the employees at some

 other entity.”            Id. (citing Shipley v. Hypercom Corp., 2012 WL

 12872905,      at    *8     n.15    (N.D.    Ga.   Apr.    10,    2012)    (collecting

 cases)).

       A decision on this issue would be premature.                          Motions to

 apply    § 1981a(b)(3)’s            statutory      cap    to     jury   verdicts     are

 normally brought and decided by courts at the post-trial stage

 as   motions     for       remittitur    and/or      motions     for    alteration    of

 judgment.        See, e.g., Sommers-Wilson, 2019 WL 1556343, at *1;

 Williams v. Sims Bros., 889 F. Supp. 2d 1007, 1007 (N.D. Ohio

 2012); Quinn v. Pipe & Piling Supplies (U.S.A.) Ltd., 2011 WL

 2470063, at *1 (W.D. Mich. June 20, 2011); Hamlin v. Charter

 Twp. of Flint, 965 F. Supp. 984, 988 (E.D. Mich. 1997); see also

 Parrish v. Sollecito, 280 F. Supp. 2d 145, 155 (S.D.N.Y. 2003)

 (“[O]nly    after      a    verdict     is   submitted,    the     trial    court   must

 ensure    that      any     award   complies       with   the    relevant    statutory

 maximums applicable.”) (citing Luciano v. The Olsten Corp., 110

 F.3d 210, 221 (2d Cir. 1997)); 2 Americans with Disabilities

 Practice    &       Compliance      Manual    § 7:437     (“The     jury    may     award

 whatever amount of damages it sees fit, and then, after the

 verdict is submitted, the trial court must ensure that any award




                                              19
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 20 of 21                       PageID 838



 complies         with   the   relevant         statutory         maximums          applicable,

 reducing the award if necessary.”).

       “‘A court, in its discretion in shaping the case for trial,

 may deny summary judgment as to portions of the case that are

 ripe therefor, for the purpose of achieving a more orderly or

 expeditious        handling       of    the   entire        litigation.’”              Jacob    v.

 Killian, 437 F. App’x 460, 467 (6th Cir. 2011) (quoting Powell

 v.    Radkins,      506     F.2d       763,    765    (5th      Cir.       1975)       (citation

 omitted)).        Because     Olymbec’s            liability         and    the    amount      of

 compensatory        and    punitive       damages,        if    any,       have    yet    to    be

 determined, deciding this issue post-judgment would achieve a

 “more orderly” resolution.                    See Jacob, 437 F. App’x at 467.

 Olymbec’s Motion for Partial Summary Judgment on this issue is

 DENIED.

       Chapman       asks    the    Court      to    allow      her    to    conduct      further

 discovery under Rule 56(d).                (ECF No. 36 at 11.)                  She submits by

 affidavit that the “specific reasons” she “cannot present facts

 essential to justify opposition” is because “to date, [Olymbec]

 has   not    provided       any    discovery         or   documents         related      to    its

 number      of    employees       or    interrelated        nature         of    its   business

 operations with [Olymbec Global,] and “[p]ursuant to [Olymbec’s]

 Initial Disclosures, no documents or information related to the

 amount of employees Olymbec was claiming were provided to me as

 a party.”          Fed. R. Civ. P. 56(d); (ECF No. 38-6 ¶¶ 7, 8.)


                                               20
Case 2:18-cv-02842-SHM-tmp Document 46 Filed 04/24/20 Page 21 of 21        PageID 839



 Olymbec responds that it raised the statutory cap in its Answer

 as an affirmative defense, (ECF No. 29 at 6), and Chapman “chose

 not to conduct any discovery on th[e] issue.”              (ECF No. 40 at 5

 n.3.)

       The deadline for discovery in this case was November 22,

 2019.     (ECF No. 26.)          Before that deadline, the parties took

 depositions       of   Chapman   and   Berger.    (ECF   Nos.     39-1,    39-2.)

 During her deposition, Berger was specifically asked about the

 structure of Olymbec USA, its relationship to Olymbec Global,

 and the number of employees the Memphis office of Olymbec USA

 employed.     (ECF No. 39-1 at 10:8-11:10; 104:12-105:9.)                 Chapman

 had ample opportunity to discover evidence about her integrated

 enterprise theory and the number of employees that Olymbec USA

 employed.      (See id.)         Chapman has not shown good cause for

 extending discovery.        See York v. Tenn. Crushed Stone Ass’n, 684

 F.2d 360, 363 (6th Cir. 1982).           Chapman’s request for additional

 discovery is DENIED.

 V.    Conclusion

       For   the    foregoing     reasons,    Olymbec’s   Motion    for    Partial

 Summary Judgment is DENIED in part and GRANTED in part.

       So ordered this 23rd day of April, 2020.


                                              /s/ Samuel H. Mays, Jr.
                                              SAMUEL H. MAYS, JR.
                                              UNITED STATES DISTRICT JUDGE



                                         21
